Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10, 13-14 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pronozuk et al. (US Pub no. 2014/0362515 A1 and Pronozuk hereinafter) in view of Coglitore et al (US Pub No. 2014/0146462 A1 and Coglitore hereinafter)
Regarding Claim 1, Pronozuk discloses (figs. 1-13) a solid-state drive (SSD) enclosure (102), comprising: a horizontal plane board (horizontal sled 115 having horizontally mounted flex circuit 180, [0052]-[0056]) having a plurality of SSD connectors (184, 186) and a plurality of external interfaces (188, 190), the horizontal plane board having a first side and a second opposite side (front and back side); a plurality of SSD cards (112), respectively coupled to the plurality of SSD connectors, and a power supply (116) proximate a rear of the SSD enclosure and the first side of the horizontal plane board to provide power to the plurality of SSD cards through the plurality of SSD connectors, 

Regarding Claim 2, Pronozuk/ Coglitore discloses the SSD enclosure of claim 1.  Coglitore further teaches (figs. 1-2B) wherein each SSD card extends parallel to each other SSD card from the front of the SSD and extends orthogonally from the first side of the horizontal plane board.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the SSD extends orthogonally from the first side of the horizontal plane board of Coglitore to the solid-state drive (SSD) enclosure of Pronozuk in order to simplify installation and removal of 

Regarding Claim 3, Pronozuk/ Coglitore discloses the SSD enclosure of claim 1.  Pronozuk further discloses ([0038]) wherein the plurality of SSD cards each comprise a plurality of memory chips and a memory controller chip coupled to each of the memory chips.  

Regarding Claim 10, Pronozuk/ Coglitore discloses the SSD enclosure of claim 1.  Pronozuk further discloses ([0028]) wherein the power supply (116) is at a level within the SSD enclosure  that is above (116 power supply of enclosure 110B which is above of 110A) the horizontal plane board (Each 110A-C contains sled 115, fig.1).  

Regarding Claim 13, Pronozuk/ Coglitore discloses the SSD enclosure of claim 1.  Pronozuk further discloses (fig. 1) wherein the plurality of SSD cards are disposed according to a 1U rack height in a single row multiple column arrangement. 
 
Regarding Claim 14, Pronozuk/ Coglitore discloses the SSD enclosure of claim 13.  Pronozuk further discloses (fig. 1) wherein the 1U rack height is approximately 1.75 inches high ([0035]).

Regarding Claim 21, Pronozuk discloses (figs. 1-13) a solid-state drive (SSD) array chassis, comprising; an enclosure (110) configured to mount in a rack (108), the 

Regarding Claim 22, Pronozuk/ Coglitore discloses the chassis of claim 21. Pronozuk further teaches a plurality of fans (118) attached to the horizontal plane board to pull air between the plurality of SSD cards and to push air to the rear of the enclosure to cool the SSD cards ([0028] and [0037]).  

Regarding Claim 23, Pronozuk/ Coglitore discloses the chassis of claim 21.  Pronozuk further teaches wherein the plurality of SSD cards and the power supply are at a first level within the enclosure, the chassis further comprising a compute module coupled to the plurality of SSD cards and comprising an external cabling interface ([0031]), wherein the compute module is mounted at a second level within the enclosure, and wherein the horizontal plane board is mounted between the first level and the second level (fig.23).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pronozuk et al. in view of Coglitore et al and further in view of Fukuda et al (US Pub No. 2015/0305206 A1 and Fukuda hereinafter)
Regarding Claim 4, Pronozuk/ Coglitore discloses the SSD enclosure of claim 3.  Pronozuk/ Coglitore does not explicitly disclose wherein the plurality of SSD cards each comprise an external heat sink to transfer heat from the memory chips to air flowing between the plurality of SSD cards. However. Fukuda teaches (fig.8B) wherein the plurality of SSD cards each comprise an external heat sink (¶ [0071]) to transfer heat from the memory chips to air flowing between the plurality of SSD cards.
 Pronozuk/ Coglitore in order to a heat sink serving as a dissipation member is attached to such a heat-producing component.

 Regarding Claim 5, Pronozuk/ Coglitore discloses the SSD enclosure of claim 1.  Pronozuk/ Coglitore does not explicitly disclose further comprising a front fan proximate the front of the SSD to receive airflow and push air between the plurality of SSD cards to the rear of the SSD to cool the plurality of SSD cards.  However, Fukuda teaches further teaches (fig.6) a front fan (FU) proximate the front of the SSD to receive airflow and push air between the plurality of SSD cards (120) to the rear of the SSD to cool the plurality of SSD cards. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine a front fan of Fukuda to the apparatus of Pronozuk/ Coglitore in order to cooling air flowing from the front-side cooling fan units and cooling air to be sucked into the back-side cooling fan units exert an effect of evenly raising static pressure in the chamber area.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pronozuk et al. in view of Coglitore et al and further in view of Miller et al (US Pub No. 2004/0264145 A1 and Miller hereinafter)
Regarding Claim 6, Pronozuk/ Coglitore discloses the SSD enclosure of claim 1.  Pronozuk/ Coglitore does not explicitly disclose an intermediate fan between the plurality of SSD cards and the power supply to receive airflow, to pull air between the plurality of .

Claims 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pronozuk et al. in view of Coglitore et al and further in view of ARMSTRONG et al (US Pub No. 2013/0013956 A1 and ARMSTRONG hereinafter) 
Regarding Claim 7, Pronozuk/ Coglitore discloses the SSD enclosure of claim 1.  Pronozuk/ Coglitore does not explicitly disclose wherein the horizontal plane board is a midplane board, the SSD further comprising: a switch fabric interface proximate the rear of the SSD, the switch fabric interface coupled to the plurality of external interfaces of the midplane board.  However, ARMSTRONG teaches (figs. 1-2) wherein the horizontal plane board is a midplane board (123), the SSD further comprising: a switch fabric interface proximate the rear of the SSD, the switch fabric interface coupled to the plurality of external interfaces of the midplane board (¶ [0055]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine a switch fabric interface proximate the rear of the SSD of ARMSTRONG to the SSD enclosure of Pronozuk/ Coglitore in order to provide 
Regarding Claim 8, Pronozuk/ Coglitore/ ARMSTRONG discloses the SSD enclosure of claim 7. ARMSTRONG further teaches (fig. 4) wherein the plurality of external interfaces (interfaces for memory) of the midplane board provides multiple lanes of a peripheral component interface, and wherein the switch fabric interface comprises Ethernet cabling (¶ [0036]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the midplane board with multiple lanes of a peripheral component interface of ARMSTRONG to the SSD enclosure of Pronozuk/ Coglitore in order to provide connection to one another in switch fabric via wiring housed in a midplane, cabling external to the midplane, or a combination thereof.
Regarding Claim 9, Pronozuk/ Coglitore/ ARMSTRONG discloses the SSD enclosure of claim 7. ARMSTRONG further teaches (fig. 4) further comprising a system board (206) and a computing platform mounted to the system board (204), and wherein the switch fabric interface is mounted to the system board. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine a computing platform mounted to the system board of ARMSTRONG to the SSD enclosure of Pronozuk/ Coglitore in order to provide connection to one another in switch fabric via wiring housed in a midplane, cabling external to the midplane, or a combination thereof.
Regarding Claim 11, Pronozuk/ Coglitore discloses the SSD enclosure of claim 1.  Pronozuk/ Coglitore does not explicitly disclose wherein the plurality of SSD cards and the power supply are at a first level within the SSD, the SSD further comprising: a switch fabric coupled to the plurality of SSD cards and a computing device coupled to the switch fabric, wherein the switch fabric and the computing device are at a second level within the SSD.  However, ARMSTRONG further teaches (fig. 1) wherein the plurality of SSD cards (108) and the power supply (118) are at a first level within the SSD, the SSD further comprising: a switch fabric coupled to the plurality of SSD cards ([0055]) and a computing device (124) coupled to the switch fabric, wherein the switch fabric and the computing device are at a second level within the SSD. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine a switch fabric coupled to the plurality of SSD cards of ARMSTRONG to the SSD enclosure of Pronozuk/ Coglitore in order to provide connection to one another in switch fabric via wiring housed in a midplane, cabling external to the midplane, or a combination thereof.

Regarding Claim 12, Pronozuk/ Coglitore/ ARMSTRONG discloses the SSD enclosure of claim 11. ARMSTRONG further teaches (fig. 4) wherein the horizontal plane board (123) is mounted between the first level and the second level. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the horizontal plane board that is between the first level and the second level of ARMSTRONG to the SSD enclosure of Pronozuk/ Coglitore in order to include fabric wiring that connects the switch modules to form a switch fabric.

Claims 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ARMSTRONG et al in view of Coglitore et al 
Regarding Claim 15, ARMSTRONG (fig. 1) discloses a rack-mountable enclosure comprising: a solid state drive (SSD) card zone (including 104a-c) proximate a front of the enclosure to carry a plurality of parallel (SSD) cards (108a-c), the plurality of parallel SSD cards extending from a position proximate the front of the enclosure (102) toward a rear of the enclosure; a switching zone (126a-b) between the SSD card zone and the rear of the enclosure and connected to the plurality of parallel SSD cards to carry a switch fabric (128a-b, network interconnection by network switch module like Fibre Channel over Ethernet (FCoE) [0038]); and a power supply and management zone (124a-b, [0042] a zone where 124a-b controls the operation of SSD and power supply) between the SSD card zone and the rear of the enclosure to carry: a power supply (118) to power the plurality of parallel SSD cards and the switch fabric, and a platform management controller (130).  Pronozuk does not explicitly disclose each of the plurality of SSD cards having a ruler form factor. However, Coglitore teaches (figs. 1-2B) each of the plurality of SSD cards (110 is thin and long that are coupled to PCB to create a high-density storage appliance, ([0010-0011]) having a ruler form factor (Note that: Instant Application Specification [0016] defines dense memory storage boxes have high airflow, heat dissipation and storage density using a thin and long SSD form factor. This SSD will be referred to herein as a “Ruler Storage Module”, “RSM” or “ruler”.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine each of the plurality of SSD cards having a 

 Regarding Claim 16, ARMSTRONG/ Coglitore discloses enclosure of claim 15.  ARMSTRONG further teaches a rear fan zone (120) between the power supply and management zone and the rear of the enclosure to pull air from the SSD card zone out the rear of the enclosure (fig.1).  

 Regarding Claim 19, ARMSTRONG/ Coglitore discloses enclosure of claim 15.  ARMSTRONG further teaches a compute zone ([0038]) proximate the rear of the enclosure and coupled to the switch fabric to carry a computing system.  

Regarding Claim 20, ARMSTRONG/ Coglitore discloses enclosure of claim 15.  ARMSTRONG further teaches a horizontal midplane board (123) connected to the plurality of parallel SSD cards and wherein the plurality of parallel SSD cards is orthogonal to the horizontal midplane board.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ARMSTRONG et al. in view of Coglitore et al and further in view of Fukuda et al 
Regarding Claim 17, ARMSTRONG/ Coglitore discloses the enclosure of claim 15. ARMSTRONG/ Coglitore does not explicitly disclose a front fan zone between the .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ARMSTRONG et al. in view of Coglitore et al and further in view of Miller et al 
Regarding Claim 18, ARMSTRONG/ Coglitore discloses the enclosure of claim 15. ARMSTRONG/ Coglitore does not explicitly disclose an intermediate fan zone between the plurality of parallel SSD cards and the power supply and management zone. However, Miller teaches (fig. 1 and 13-14) an intermediate fan (25) between the plurality of SSD cards (16) and the power supply and management zone.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine an intermediate fan of Miller to the enclosure of ARMSTRONG/ Coglitore in order to facilitate the upwardly directed vertical air flow path to a top fan and rear fan.
Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive.  
Regarding claims 1 and 21, Applicant argues that the cited references Pronozuk/Coglitore fail to disclose, “a horizontal plane board having a plurality of SSD connectors and a plurality of external interfaces, the horizontal plane board having a first side and a second opposite side.” Examiner respectfully discloses. Pronozuk clearly teaches (figs. 1 and 7) a horizontal plane board (horizontal sled 115 having horizontally mounted flex circuit 180, [0052]-[0056]) having a plurality of SSD connectors (184, 186) and a plurality of external interfaces (188, 190), the horizontal plane board having a first side and a second opposite side (front and back side).
Regarding claim 15, Applicant argues that the cited references ARMSTRONG/ Coglitore fails to teach, “ a switching zone between the SSD card zone and the rear of the enclosure and connected to the plurality of parallel SSD cards to carry a switch fabric; a power supply and management zone between the SSD card zone and the rear of the enclosure to carry: a power supply to power the plurality of parallel SSD cards and the switch fabric, and a platform management controller. Examiner respectfully disagrees. ARMSTRONG clearly teaches (fig.1) a switching zone (126a-b) between the SSD card zone and the rear of the enclosure and connected to the plurality of parallel SSD cards to carry a switch fabric (128a-b, network interconnection by network switch module like Fibre Channel over Ethernet [0038]); and a power supply and management zone (124a-b, [0042] a zone where 124a-b controls the operation of SSD and power supply) between the SSD card zone and the rear of the enclosure to carry: a power supply (118) to power the plurality of parallel SSD cards and the switch fabric, and a platform management controller (130).
Regarding claim 10, Applicant argues that the cited references Pronozuk/ Coglitore fails to disclose  wherein the power supply is at a level within the SSD enclosure that is above the horizontal plane board. Examiner respectfully disagrees. Pronozuk clearly  discloses ([0028]) wherein the power supply (116) is at a level within the SSD enclosure  that is above (116 power supply of enclosure 110B which is above of 110A) the horizontal plane board (Each 110A-C contains sled 115, fig.1).  
Regarding claim 22, Applicant argues that the cited references that Pronozuk/ Coglitore fails to disclose a plurality of fans attached to the horizontal plane board to pull air between the plurality of SSD cards and to push air to the rear of the enclosure to cool the SSD cards. Examiner respectfully disagrees. Pronozuk clearly teaches a plurality of fans (118 attached to 110A-C) attached to the horizontal plane board to pull air between the plurality of SSD cards and to push air to the rear of the enclosure to cool the SSD cards ([0028] and [0037]).  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841